UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SHAMIRA A. BROWN,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 22-1720 (UNA)
                                                      )
BRIAN ELLIOTT BLACK et al.,                           )
                                                      )
                       Defendants.                    )

                                    MEMORANDUM OPINION

       Plaintiff Brown alleges that the defendants have violated the Universal Declaration of

Human Rights by violating her “right to work and pursue work in America.” Compl. at 3, Dkt.

1. According to Brown, the defendants “blacklisted” her from future employment with the

federal government for having pursued an employment discrimination claim. See id. Among

other relief, she demands “restitution of $750,000 for the six years [she has] been unemployed

and for various rejections . . . received from . . . federal agencies and private sector [employers]”

because Brown had filed an employment discrimination claim. Id. at 4. Plaintiff’s claim fails

because the Declaration does not provide for a private right of action. See Sosa v. Alvarez–

Machain, 542 U.S. 692, 734 (2004) (“[T]he Declaration does not of its own force impose

obligations as a matter of international law.”); Vizi v. Outback Steakhouse, 672 F. App’x 168,

171 n.1 (3d Cir. 2016) (per curiam) (finding that “Universal Declaration of Human Rights . . . is

a nonbinding declaration that provides no private rights of action”); Konar v. Illinois, 327 F.

App’x 638, 640 (7th Cir. 2009) (finding that appellant “cannot state a claim under the Universal

Declaration of Human Rights or the Vienna Declaration because both are non-binding

declarations that provide no private rights of action”); Perry v. Frederick, No. 22-CV-1973, 2022

WL 1810713, at *1 n.3 (E.D. Pa. June 2, 2022) (recognizing Third Circuit’s ruling in United

                                                  1
States v. Chatman, 351 F. App’x 740, 741 (3d Cir. 2009), that “the Universal Declaration of

Human Rights is a non-binding declaration that provides no private rights of action”).

       The Court will grant plaintiff’s application to proceed in forma pauperis and, for the

reasons stated above, dismiss the complaint and this civil action. An Order is issued separately.



DATE: June 21, 2022                                  /s/
                                                     DABNEY L. FRIEDRICH
                                                     United States District Judge




                                                2